DETAILED ACTION
Remarks
This office action is in response to the amendments filled on 01/20/2021. 
Claims 1, 4, 9, 12, 17, 19 and 20 are amended. 
Claims 1-20 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1 (and similarly claim 12 and 19), which recites “a change in an inclination of the end effector about the at least one horizontal axis”, is not clear and there is lack of antecedent basis. It is unclear and indefinite since the claim mentioned inclination of the teaching pendant about at least one horizontal axis earlier. Then claim recites inclination of the end effector about the at least one horizontal axis. [0043] of PGPUB describe robot having multi 
For the examination purposes, it was interpreted that movement instruction of end effector is generated by changing the teaching pendant about the at least one horizontal axis.
Dependent claim(s) 2-11 is/are also rejected because they do not resolve their parent (claim 1’s) deficiencies. 
Dependent claim(s) 13-18 is/are also rejected because they do not resolve their parent (claim 12’s) deficiencies. 
Dependent claim(s) 20 is/are also rejected because they do not resolve their parent (claim 19’s) deficiencies. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 7, 10-14, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229052 (“Touma”), and further in view of US 2009/0005166 (“Sato”). 
Regarding claim 1, as best understood in view of indefiniteness rejection explained above, Touma discloses a robot instructing apparatus for a robot, the robot instructing apparatus (see fig 1, block 4, teaching pendant corresponding to a robot operation/instructing apparatus) comprising: 
a teaching pendant having a display (see fig 2, where block diagram of a teaching pendant is shown. block 12 is display unit);
an inclination device (see fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”) configured to output an inclination of the teaching pendant based on the inclination of the teaching pendant (see [0317], where “the teaching pendant 4 according to the present embodiment uses the attitude detecting unit 19 in FIG. 2 as a tilt detecting unit. The tilt detecting unit can detect the input of a tilt operation by the user by detecting the tilt of the touch panel 17. The action command generating unit 16 of the teaching pendant 4 can perform a horizontal movement action command generating process and a vertical movement action command generating process.”; see also [0321], where “In this case, as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; as shown in fig 38, detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent.); and
at least one processor (see fig 2, block 16, action command generation unit) configured to generate movement instructions to change a posture of the robot based on the inclination of the teaching pendant output by the inclination device during a teaching operation in which the movement instructions are generated (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also fig 10, where a robot arm with multiple joints are shown. See also [0190], where “A wrist 30 is connected to a tip end portion of the second upper arm 29 such as to be capable of rotating in the vertical direction, via a fifth axis J25. The fifth axis J25 has an axial center in the Y-axis direction. A flange 31 is connected to the wrist 30 such as to be capable of rotating in a twisting manner,”; If the position of a joint on the point is changed, it will change the posture of a robot because every joint essentially affects posture. A movement instruction of a particular joint of multi-joints robot arm generated by using the tilt operation of teaching pendant will change the posture of robot arm.),
wherein the at least one processor is configured to generate the movement instructions for the robot including an end effector having a tool center point (see fig 10, where an overall configuration of a robot system that can be operated by using the said teaching pendant is shown. see also [0191], where “the wrist 30, and the flange 31 function as an arm of the robot 22. A tool, such as an air chuck (not shown), is attached to the flange 31 (corresponding to a hand) that is the arm tip.”), and
 wherein the at least one processor is configured to generate the movement instructions such that a change in an inclination of the end effector about the at least one (see [0199-0202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled (rotating the hand of robot) that is changing the angle/inclination of the end effector. So a movement instruction is generated by teaching pendant so that end effector is changing its inclination about an axis (end effector rotate to different direction). see also fig 38 and [0317-0325], where movement of the robot in the Z direction is performed by using the tilt operation. Vertical movement action command generating process for generating an action command for moving a hand of the robot along a vertical axis direction is shown. Movement instruction is generated by tilting the teaching pendant on Z direction. Moving the robot hand to any vertical direction will change the posture of the robot hand.).
. Touma does not disclose that output an inclination based on the inclination of the teaching pendant about at least one horizontal axis and movement instructions….. horizontal axis…. 
However Sato discloses a robot controller that output an inclination based on the inclination of the teaching pendant about at least one horizontal axis (see fig 7, where  the controller is used by a player to interact with game by proving input about horizontal axis; See also [0092], where “The player swings his/her arm holding the controller 7 from his/her right to left (hereinafter, such a motion will be referred to as a "leftward swing" or swings his/her arm holding the controller 7 from his/her left to right (hereinafter, such a motion will be referred to as a "rightward swing") based on the game image displayed on the monitor 2. By such a swinging motion, the player gives operation information (specifically, X-axis, Y-axis and Z-axis direction acceleration data) to the game apparatus 3 from the controller 7.”; see also fig 9A, where an example graph is shown. X and Y axis direction acceleration data is marked as well. see also [0100], where “For example, when the controller 7 is accelerated in a horizontal leftward swing with the top surface thereof directed upward (i.e., when the acceleration direction of the controller 7 is the positive X-axis direction), the acceleration sensor 701 provides an acceleration vector in a negative X-axis direction. In the X-Y coordinate system in which the accelerations represented by the X- and Y-axis direction data simultaneously obtained during the swing are plotted, the accelerations show a negative value in the X-axis direction at the start of the swing because the controller 7 is accelerated. Toward the end of .
Touma discloses a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the Z-direction. Touma does not disclose a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the X-direction. Sato discloses a method where teaching pendant is being swung/tiled along horizontal axis for controlling a virtual player character. It would be obvious to incorporate the horizontal tilting operation disclosed by Sato to generate movement instructions of robot disclosed by Touma for controlling robot.
Sato teaches a controller for robot system has motion determination unit for determining movement of controller and that detected motion value can be input to the robot for controlling the robot operation program easily and reliably (see [0007]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Sato by including the above feature for reducing the confusion and simplify/standardize the instruction giving process to the robot by maintaining a common axis (e.g. horizontal axis). 
Regarding claim 2, Touma further discloses a robot instructing apparatus, comprising:
an orientation device (see fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”) configured to output an orientation of the teaching pendant based on a rotation of the teaching pendant about a vertical axis (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement , 
wherein the at least one processor is configured to generate the movement instructions based on the orientation of the teaching pendant output by the orientation device (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”).
Regarding claim 3, Touma further discloses a robot instructing apparatus, wherein the at least one processor is configured to cause the teaching pendant to enter the teaching operation based on an interaction with the display (see [0062], where “the operation for .
Regarding claim 7, Touma further discloses a robot instructing apparatus, wherein the movement instructions are real-time instructions to change a posture of the robot during the teaching operation (see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”).
Regarding claim 10, Touma further discloses a robot instructing apparatus, wherein the movement instructions are job instructions to change the posture of the robot during a subsequent operation of the robot (see [0167], where “for example, even when a touch operation by a plurality of fingers (in this case, two fingers) is performed so as to perform the vertical movement action, an unintentional horizontal movement action is temporarily performed at the time the touch by one finger is performed. Subsequently, the originally intended vertical movement action is performed at the time the touch by the other finger is performed.”. see also [0304], where “In this way, the user can switch input between the main operation and the sub-operation by operating the first button 41 and the second button 42.”; where user can select/program multiple operations at the same time and can switch between operations. Robot is programmed to do multiple consecutive operations one after another; sub-operation/operation can be interpreted as programing multiple operations. See also [0137], where “the controller 3 performs control such that the robot 2 is automatically operated by startup of an automatic program that is stored in advance.”; the robot is programmed in advance so that it can execute the operation in future at some other time).
Regarding claim 11, Touma further discloses a robot instructing apparatus, wherein the at least one processor is configured to generate the movement instructions based on the inclination of the teaching pendant performed without a joystick connected to the teaching pendant (see fig 38, detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent. see also fig 13, where no joystick is connected with the teaching pendant. And operating a teaching pendant via touch screen is shown. see also [0199], where “as shown in FIG. 13(2), the second operation is an operation that is a drag operation by two fingers in a straight line and in the vertical direction on the touch panel 17.”; movement direction is given by touching the pendant screen only. No input from key is not needed in this scenarios.).
Regarding claim 12, as best understood in view of indefiniteness rejection explained above, Touma further discloses a teaching pendant for a robot, the teaching pendant (see fig 1, block 4, teaching pendant) comprising: 
a display (see fig 2, where block diagram of a teaching pendant is shown. block 12 is a display unit);
an inclination sensor (see fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”)  configured to output an inclination of the teaching pendant  (see [0317], where “the teaching pendant 4 according to the present embodiment uses the attitude detecting unit 19 in FIG. 2 as a tilt detecting unit. The tilt detecting unit can detect the input of a tilt operation by the user by detecting the tilt of the touch panel 17. The action command generating unit 16 of the teaching pendant 4 can perform a horizontal movement action command generating process and a vertical movement action command generating process.”; see also [0321], where “In this case, as indicated by arrow G1 in FIG. 38, the tilt operation for tilting the teaching pendant 4 towards the near side corresponds to movement of the hand of the robot 2 or 22 in the ascending direction, that is, the direction away from the action reference plane P. In addition, as indicated by arrow G2, the tilt operation for tilting the teaching pendant 4 towards the far side corresponds to movement of the hand of the robot 2 or 22 in the descending direction, that is, the direction approaching the action reference plane P.”; as shown in fig 38, detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent.); and 
circuitry (see fig 2, block 16, action command generation unit) configured to: 
generate movement instructions based on the inclination of the teaching pendant output by the inclination sensor (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the , and 
output the movement instructions to change a posture of the robot during a teaching operation based on the inclination of the teaching pendant output by the inclination sensor (see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also fig 10, where a robot arm with multiple joints are shown. See also [0190], where “A wrist 30 is connected to a tip end portion of the second upper arm 29 such as to be capable of rotating in the vertical direction, via a fifth axis J25. The fifth axis J25 has an axial center in the Y-axis direction. A flange 31 is connected to the wrist 30 such as to be capable of rotating in a twisting manner,”; if the position of a joint on the point is changed, it will change the posture of a robot because every joint essentially affects posture. A movement instruction of a particular joint of multi-joints robot arm generated by using the tilt operation of teaching pendant will change the posture of robot arm.),
wherein the circuitry is configured to generate the movement instructions for the robot including an end effector having a tool center point (see fig 10, where an overall configuration of a robot system that can be operated by using the said teaching pendant is , and
 wherein the circuitry is configured to generate the movement instructions such that a change in an inclination of the end effector about the at least one  (see [0199-0202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled (rotating the hand of robot) that is changing the angle/inclination of the end effector. So a movement instruction is generated by teaching pendant so that end effector is changing its inclination about an axis (end effector rotate to different direction). see also fig 38 and [0317-0325], where movement of the robot in the Z direction is performed by using the tilt operation. Vertical movement action command generating process for generating an action command for moving a hand of the robot along a vertical axis direction is shown. Movement instruction is generated by tilting the teaching pendant on Z direction. Moving the robot hand to any vertical direction will change the posture of the robot hand.).
Touma discloses a robot instructing apparatus that output an inclination based on the inclination of the teaching pendant. Touma does not disclose that output an inclination of the teaching pendant with respect to at least one horizontal axis and movement instructions….. horizontal axis….. 
However Sato further discloses a robot controller that output an inclination of the teaching pendant with respect to at least one horizontal axis (see fig 7, where  the controller is 
Touma discloses a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the Z-direction. Touma does not disclose a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the X-direction. Sato discloses a method where teaching pendant is being swung/tiled along horizontal axis for controlling a virtual player character. It would be obvious 
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Sato by including the above feature for reducing the confusion and simplify/standardize the instruction giving process to the robot by maintaining a common axis (e.g. horizontal axis). 
Regarding claim 13, Touma further discloses a teaching pendant, comprising: an orientation sensor (see fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”) configured to output an orientation of the teaching pendant based on a rotation of the teaching pendant about a vertical axis (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0307] where “the teaching pendant 4 can determine its own attitude by the attitude detecting unit 19, such as a gyro sensor or an acceleration sensor.”),
 wherein the circuitry is configured to generate the movement instructions based on the orientation of the teaching pendant output by the orientation sensor (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. .
Regarding claim 14, Touma further discloses a teaching pendant, wherein the circuitry is configured to cause the teaching pendant to enter the teaching operation based on an interaction with the display (see [0062], where “the operation for selecting a drive axis or an action mode of a robot to be operated is an operation in which a number, a character, or a symbol corresponding to the drive axis or the action mode is inputted to the touch panel.”; see also [0063], where “by inputting a number, a character, or a symbol to the touch panel, the user can perform an operation regarding a drive axis or an action mode corresponding to the input.”).
Regarding claim 18, Touma further discloses a teaching pendant, wherein the circuitry is configured to generate the movement instructions based on the inclination of the teaching pendant performed without a joystick connected to the teaching pendant (see fig 38, where detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent. see also fig 13, where no joystick is connected with the teaching pendant. And .
Regarding claim 19, as best understood in view of indefiniteness rejection explained above, Touma further discloses a method of instructing a robot (See [0317], where “movement in the Z direction (vertical direction) is performed based on the attitude of the teaching pendant 4.”), said method comprising: determining an inclination of a teaching pendant with respect to at least one (see fig 1, block 4, teaching pendant; see also fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”; see  also [0317], where “the teaching pendant 4 according to the present embodiment uses the attitude detecting unit 19 in FIG. 2 as a tilt detecting unit. The tilt detecting unit can detect the input of a tilt operation by the user by detecting the tilt of the touch panel 17. The action command generating unit 16 of the teaching pendant 4 can perform a horizontal movement action command generating process and a vertical movement action command generating process.”), the teaching pendant having a display (see fig 2, where block diagram of a teaching pendant is shown. block 12 is display unit) configured to cause the teaching pendant to enter a teaching operation based on an interaction with the display (see [0144], where “The teaching pendant 4 can detect its own attitude in relation to the direction of gravitational force based on the detection result of the attitude detecting unit 19.”; see also [0307] where “the teaching pendant 4 can determine its own attitude by the attitude detecting unit 19, such as a gyro as shown in fig 38, detecting unit is detecting tilt of the teaching pendant (e.g. near/far) and command generation unit is outputting the movement command based on the detected tilt/inclination of teaching pendent.); 
determining an orientation of the teaching pendant about a vertical axis with an orientation sensor (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”); and 
generating movement instructions to change a posture of the robot including an end effector having a tool center point based on the determined inclination of the teaching pendant and the determined orientation of the teaching pendant (see [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also fig 10, where an overall configuration of a robot system with multiple joints that can be operated by using the said teaching pendant is shown. see also [0191], where “the wrist 30, and the flange 31 function as an arm of the robot 22. A tool, such if the position of a joint on the point is changed, it will change the posture of a robot because every joint essentially affects posture. A movement instruction of a particular joint of multi-joints robot arm generated by using the tilt operation of teaching pendant will change the posture of robot arm.),
wherein the movement instructions are generated such that a change in an inclination of the end effector about the at least one  (see [0199-0202], where a specific joint (e.g. J14, fig 16 shows a rotation direction in relation to operating directions) is changing the posture of the robot hand. The end effector is controlled (rotating the hand of robot) that is changing the angle/inclination of the end effector. So a movement instruction is generated by teaching pendant so that end effector is changing its inclination about an axis (end effector rotate to different direction). see also fig 38 and [0317-0325], where movement of the robot in the Z direction is performed by using the tilt operation. Vertical movement action command generating process for generating an action command for moving a hand of the robot along a vertical axis direction is shown. Movement instruction is generated by tilting the teaching pendant on Z direction. Moving the robot hand to any vertical direction will change the posture of the robot hand.).
. Touma does not disclose that output an inclination of the teaching pendant with respect to at least one horizontal axis…. and movement instructions….. horizontal axis…. 
However Sato further discloses a robot controller that output an inclination with respect to at least one horizontal axis (see fig 7, where  the controller is used by a player to interact with game by proving input about horizontal axis; See also [0092], where “The player swings his/her arm holding the controller 7 from his/her right to left (hereinafter, such a motion will be referred to as a "leftward swing" or swings his/her arm holding the controller 7 from his/her left to right (hereinafter, such a motion will be referred to as a "rightward swing") based on the game image displayed on the monitor 2. By such a swinging motion, the player gives operation information (specifically, X-axis, Y-axis and Z-axis direction acceleration data) to the game apparatus 3 from the controller 7.”; see also fig 9A, where an example graph is shown. X and Y axis direction acceleration data is marked as well. see also [0100], where “For example, when the controller 7 is accelerated in a horizontal leftward swing with the top surface thereof directed upward (i.e., when the acceleration direction of the controller 7 is the positive X-axis direction), the acceleration sensor 701 provides an acceleration vector in a negative X-axis direction. In the X-Y coordinate system in which the accelerations represented by the X- and Y-axis direction data simultaneously obtained during the swing are plotted, the accelerations show a negative value in the X-axis direction at the start of the swing because the controller 7 is accelerated. Toward the end of the swing, the accelerations are plotted in the positive X-axis direction because the controller 7 is decelerated.”).

Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Sato by including the above feature for reducing the confusion and simplify/standardize the instruction giving process to the robot by maintaining a common axis (e.g. horizontal axis). Additionally, allowing multiple axis control allows movement in more than one axis.


Claim(s) 4-6, 15, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229052 (“Touma”) and US 2009/0005166 (“Sato”) , as applied to claim 1-3, 12-14 and 19 above, and further in view of CN 103492133 (“Morten”). 
Regarding claim 4, Touma further discloses a robot instructing apparatus, wherein the tool center point is disposed at a tip end of the end effector (see fig 10, where an overall configuration of a robot system that can be operated by using the said teaching pendant is shown. see also [0191], where “he wrist 30, and the flange 31 function as an arm of the robot 22. A tool, such as an air chuck (not shown), is attached to the flange 31 (corresponding to a hand) that is the arm tip.”), and
wherein the at least one processor is configured to generate the movement instructions such that the change in position of the end effector is instructed based on the inclination of the teaching pendant output by the inclination device and the orientation of the teaching pendant output by the orientation device (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”).

while the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis ((see fig 1, where operator is controlling the robot via a control device, 12, robot arm has a tool interface, 7 that supports a tool located on the tip of arm. See also page 5, lines 201-202, where “The tool interface 7 supports a tool, wherein an operating point called the tool center point (TCP) is defined relative to the tool interface.”; see also page 1, lines 18-19, where “the new joint configuration is increased to the distance of the joint limit without changing the tool center point,”; see also page 3, lines 86-91, where “If this is the case, a search for a new configuration is performed in the null space of the redundant robot, and the new configuration is increased to the distance of the joint limit without changing the tool center point of the robot. At least the position of the tool center point is unchanged. Preferably, the direction of the center point of the tool is also constant. The robot is then moved to the new configuration. Having zero space means that for the joint space movement, the position and preferably also the direction of the tool center point are constant.”).
Morten teaches a method of redundant robot motion planner that include a tool interface and tool center point by performing the optimization in the motion planner for following the path of the robot (see page 2, lines 56-64). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Morten by including the above feature for 
Regarding claim 5, Touma further discloses a robot instructing apparatus, wherein the movement instructions are real-time instructions to change a posture of the robot during the teaching operation (see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”).
Regarding claim 6, Touma further discloses a robot instructing apparatus, wherein the inclination device and the orientation device are formed by an inertial measurement unit (see fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”), and 
wherein the at least one processor is configured to generate the real-time instructions such that a direction of the change in the posture of the robot is based on the inclination of the teaching pendant output by the inclination device and the orientation of the teaching pendant output by the orientation device (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt if the position of a joint on the point is changed, it will change the posture of a robot because every joint essentially affects posture. A movement instruction of a particular joint of multi-joints robot arm generated by using the tilt operation of teaching pendant will change the posture of robot arm.).
Regarding claim 15, Touma further discloses a teaching pendant, wherein the tool center point is disposed at a tip end of the end effector (see fig 10, where an overall configuration of a robot system that can be operated by using the said teaching pendant is shown. see also [0191], where “he wrist 30, and the flange 31 function as an arm of the robot 22. A tool, such as an air chuck (not shown), is attached to the flange 31 (corresponding to a hand) that is the arm tip.”); and
wherein the circuitry is configured to generate the movement instructions such that the change in position of the end effector is instructed based on the inclination of the teaching pendant output by the inclination sensor and the orientation of the teaching pendant output by the orientation sensor (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”).
Touma and Sato do not disclose the following limitation. However Morten further discloses an industrial robot having a redundant arm and a method for controlling the robot, wherein the circuitry is configured to generate the movement instructions 
while the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis (see fig 1, where operator is controlling the robot via a control device, 12, robot arm has a tool interface, 7 that supports a tool located on the tip of .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Morten by including the above feature for reducing the collision possibility and lowering the teaching time while moving following a path by optimizing the motion plan.
Regarding claim 16, Touma further discloses a teaching pendant, wherein the movement instructions are real-time instructions to change a posture of the robot during the teaching operation (see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”).
Regarding claim 20, Touma further discloses a method of instructing a robot, wherein the movement instructions are generated such that a direction of the change in the posture of the robot is based on the inclination determined by the inclination sensor and the orientation determined by the orientation sensor (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag operation in the vertical direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the X direction. The drag operation in the lateral direction in relation to the touch panel 17 corresponds to movement of the robot 2 or 22 in the Y direction.”; see also [0320], where “The user tilts the teaching pendant 4 towards the near side (user side) or the far side (the side opposite the user), or in other words, performs a tilt operation on the teaching pendant 4, while touch operating the buttons 43 and 44 with both hands. As a result, the user operates the movement of the robot 2 or 22 in the Z-axis direction.”).

while the tool center point of the robot is held constant at a single position with respect to an X-axis, a Y-axis, and a Z-axis (see fig 1, where operator is controlling the robot via a control device, 12, robot arm has a tool interface, 7 that supports a tool located on the tip of arm. See also page 5, lines 201-202, where “The tool interface 7 supports a tool, wherein an operating point called the tool center point (TCP) is defined relative to the tool interface.”; see also page 1, lines 18-19, where “the new joint configuration is increased to the distance of the joint limit without changing the tool center point,”; see also page 3, lines 86-91, where “If this is the case, a search for a new configuration is performed in the null space of the redundant robot, and the new configuration is increased to the distance of the joint limit without changing the tool center point of the robot. At least the position of the tool center point is unchanged. Preferably, the direction of the center point of the tool is also constant. The robot is then moved to the new configuration. Having zero space means that for the joint space movement, the position and preferably also the direction of the tool center point are constant.”).
 Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Morten by including the above feature for reducing the collision possibility and lowering the teaching time while moving following a path by optimizing the motion plan.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229052 (“Touma”) and US 2009/0005166 (“Sato”) , as applied to claim 1 and 7 above, and further in view of US 2020/0031226 (“Haegermarck”). 
Regarding claim 8, Touma further discloses a robot instructing apparatus, wherein the inclination device is formed by an inertial measurement unit that includes an accelerometer (see fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”).
Touma does not disclose the following limitation. However Haegermarck discloses a robotic device wherein an inertial measurement unit comprising a compass sensor, and a gyroscope (see [0048], where “an inertial measurement unit (IMU) 124, such as e.g. a gyroscope and/or an accelerometer and/or a magnetometer and/or a compass or any other appropriate device for measuring displacement of the robotic cleaning device 100 with respect to a reference position, in the form of e.g. orientation, rotational velocity, gravitational forces, etc.”).
Haegermarck teaches a method controlling robotic device for increasing the capacity by estimating the precise wheel slip based on the navigation surfaces (see [0005]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma/Sato to incorporate the teachings of Haegermarck by including the above feature for having different options for collecting information and having multiple redundancy.

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229052 (“Touma”) and US 2009/0005166 (“Sato”), as applied to claim 1 and 7 above, and further in view of US 2017/0203438 (“Guerin”). 
Regarding claim 9, Touma further discloses a robot instructing apparatus, wherein the at least one processor is configured to generate the real-time instructions based on an interaction with the display (see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”; see also fig 13, where instructions is given via display.), and
wherein the at least one processor (see fig 2, block 16, action command generation unit) is configured to change a perspective of the robot to correspond to a change in an orientation of the teaching pendant (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, when performing an operation for movement in the X direction and the Y direction (planar movement action), the user performs a drag operation in the vertical direction or the lateral direction in relation to the touch panel 17. In this case, as shown in FIG. 37, the drag based on the tilt/orientation of the teaching pendant the posture/perspective of the robot is changed.).
Touma does not disclose the following limitation. However Guerin discloses a robot control apparatus wherein the at least one processor is configured to stop the generation of the real-time instructions based on a subsequent interaction with the display (see fig 8, where an example of user interface is shown. if the stop button is pressed then there will be no generation of real-time instruction.), and 
wherein the at least one processor is configured to cause the display to display a virtual representation of the robot (see [0041], where “displaying a representation of the physical system in a virtual digital environment.”) and change a perspective of the display of the virtual representation of the robot (see [0055], where “The user may also change the environment at will, for instance to rapidly switch between a virtual representation of two separate factory floors.”; see also [0046], where “For example, a robot 110 in a factory may be trained by first creating a trajectory sequence using a simulated off-line virtual robot 210, and then during the execution of that trajectory on the real world system, interacting with that real .
Guerin teaches a method of training virtual robot by user and controlling real-world robot based on virtual robot training for having high flexibility and low cost (see [0032]). Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma to incorporate the teachings of Guerin by including the above feature for proving input/control instruction to the robot by visualizing the current state of robot on the display while maintaining the operator’s safety without going close proximity of moving robot (e.g. in case of emergency controlling the robot by visualizing via display will be safer and faster).

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2016/0229052 (“Touma”) and US 2009/0005166 (“Sato”), in view of CN 103492133 (“Morten”), as applied to claim 12-16 above, and further in view of US 2017/0203438 (“Guerin”).
Regarding claim 17, Touma further discloses a teaching pendant, wherein the inclination sensor and the orientation sensor are included in an inertial measurement unit (see fig 2, block 19, attitude detecting unit. see also [0144], where “The attitude detecting unit 19 is, for example, a gyro sensor or an acceleration sensor.”),
wherein the circuitry is configured to generate the real-time instructions such that a direction of the change in the posture of the robot is based on the inclination of the teaching pendant output by the inclination sensor and the orientation of the teaching pendant output by the orientation sensor (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”  see [0070], where “the action command generating unit can generate an action command without waiting for the completion of the drag operation. Therefore, the robot operation apparatus can operate the robot in substantially real-time in relation to the drag operation by the user.”; see also [0355], where “the actual action of the robot 2 or 22 is performed in substantially real-time in relation to the input of the drag operation by the user.”), and
wherein the circuitry (see fig 2, block 16, action command generation unit) is configured to change a perspective of the robot to corresponds to a change in an orientation of the teaching pendant (see fig 38, where an example of a tilt operation performed on the teaching pendant is shown. see also [0318], where “The vertical movement action command generating process is a process for generating an action command for moving the hand of the robot 2 or 22 along a vertical axis direction that is perpendicular to the action reference plane P, based on the tilt operation detected by the attitude detecting unit 19 (tilt operation detecting unit).”; see also [0319], where “In other words, in the action of the hand system, based on the tilt/orientation of the teaching pendant the posture/perspective of the robot is changed.).
Touma in view of Sato and Morten does not disclose the following limitation. However Guerin further discloses a robot control apparatus wherein the circuitry is configured to cause the display to display a virtual representation of the robot (see [0041], where “displaying a representation of the physical system in a virtual digital environment.”) and change a perspective of the display of the virtual representation of the robot (see [0055], where “The user may also change the environment at will, for instance to rapidly switch between a virtual representation of two separate factory floors.”; see also [0046], where “For example, a robot 110 in a factory may be trained by first creating a trajectory sequence using a simulated off-line virtual robot 210, and then during the execution of that trajectory on the real world system, interacting with that real world system on-line via the same virtual robot as a proxy.”; where .
Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Touma in view of Sato/Morten to incorporate the teachings of Guerin by including the above feature for proving input/control instruction to the robot by visualizing the current state of robot on the display while maintaining the operator’s safety without going close proximity of moving robot (e.g. in case of emergency controlling the robot by visualizing via display will be safer and faster).
Response to Arguments
Applicant’s arguments filled on 01/20/2021, with respect to claim 1-20, have been considered but they are not persuasive. 
The Applicant contends that:
“As can be from a review of FIG. 38 and paragraphs [0317]-[0321] of Touma et al., movement of the robot in the Z direction is performed by using the tilt operation shown in FIG. 38. FIG. 38 shows a vertical movement action command generating process for generating an action command for moving a hand of the robot (2, 22) along a vertical axis direction that is perpendicular to the action reference plane (P) of the robot (2, 22). 
However, as can be seen from a description of the tilt operation in Touma et al., the tilt operation does not result in an instruction to change an inclination of an end effector about at least one horizontal axis. Rather, the tilt operation in Touma et al. results in translational movement in the Z axis direction. 

Touma et al. does not teach or suggest such a correspondence between an inclination of a teaching pendant and an inclination of any portion of a robot. 
PatentFurthermore, the Applicant submits that Sato does not supplement all of the above-noted deficiencies in the teachings of Touma et al. 
Sato describes an accelerometer-based controller that includes an acceleration sensor, an imaging element for obtaining an image of infrared light, a plurality of operation buttons, and a processor, operatively coupled to the acceleration sensor, the imaging element and the operation buttons, for receiving input signals resulting from operation of one or more of the acceleration sensor, the imaging element and the operation buttons, and for generating an output signal. An apparatus is described that utilizes the signals for allowing a user to control a player character appearing in a virtual game. However, Sato does not disclose or suggest a configuration that is configured to generate movement instructions to change a posture of a robot. 
Sato does not teach or suggest an inclination of a teaching pendant that results in an instruction to change an inclination of an end effector about at least one horizontal axis. Furthermore, Sato does not teach or suggest an inclination of a teaching pendant that results in 
The Examiner disagrees:
Touma discloses a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the Z-direction. Also acknowledged by Applicant (argument page 13), as cited above. Touma does not disclose a method of generating movement instructions to change a posture of a robot by tilting the teaching pendant in the X-direction. 
Sato discloses a method where teaching pendant is being swung/tiled along horizontal axis for controlling a virtual player character. 
It would be obvious to incorporate the horizontal tilting operation disclosed by Sato to generate movement instructions of robot disclosed by Touma for controlling robot.
Prima facie conclusion of obviousness rejections were made by combining Touma and Sato. References were not considered separately. Touma was used for robot movement generation by tilting the teaching pendant on an axis. Touma was lacking on tilting the teaching pendant on X-axis. Sato was used for tilting the teaching pendant on X-axis.
 Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 

/S.T.K. /Examiner, Art Unit 3666                              
/ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3666